Exhibit 10-AAzz

FIRST AMENDMENT TO TRADE RECEIVABLES PURCHASE AGREEMENT

THIS FIRST AMENDMENT TO TRADE RECEIVABLES PURCHASE AGREEMENT (hereinafter this
“First Amendment”) is made and executed as of the 20th day of May, 2008 (the
“Effective Date”) by and among TECH DATA CORPORATION, SUNTRUST BANK (“SunTrust”)
and BNP PARIBAS (“BNP”).

WHEREAS, Tech Data Corporation and the affiliates of Tech Data Corporation party
thereto from time to time (collectively “Tech Data”), SunTrust and BNP entered
into that certain Trade Receivables Purchase Agreement dated as of May 23, 2007
(the “Agreement”).

WHEREAS, the Agreement set forth the terms by which SunTrust and BNP may
purchase certain Receivables from Tech Data; and

WHEREAS, the Agreement was supplemented by that certain letter agreement (the
“Letter Agreement”) to, among other things, identify certain Obligors and to set
forth the Applicable Margin related to such Obligors.

WHEREAS, Tech Data, BNP and SunTrust have agreed to further amend the Agreement
as outlined in this First Amendment and that certain letter agreement dated on
or about the date hereof which identifies certain Obligors and to sets forth the
Applicable Margin related to such Obligors (collectively the “First Amendment
Documentation”); and

NOW, THEREFORE, for and in consideration of the sum of Ten Dollars ($10.00) and
for other good and valuable consideration, the receipt and sufficiency of which
is hereby conclusively acknowledged, the parties hereto, intending to be legally
bound, hereby agree as follows:

 

1. The definition of the term “LIBOR” is hereby deleted and replaced with the
following definition:

“LIBOR” shall mean, for any applicable Period, that rate per annum which is
equal to the quotient of:

(i) the rate per annum equal to the offered rate for deposits in Dollars of
amounts comparable to the principal amount of Purchased Receivables outstanding
pursuant to this Agreement offered for a term of two weeks, as such rate is
published by Reuters and appears on the Reuters LIBOR01 Page (or such other page
on that service or such other service designated by the British Bankers’
Association for the display of such Association’s Interest Settlement Rates for
Dollar deposits) as of 11:00 a.m. (London, England time) on the first Business
Day of such Period; provided, that if Purchasers’ Agent determines that the
relevant foregoing sources are unavailable for the relevant Period, LIBOR shall
mean the rate of interest determined by Purchasers’ Agent to be the average
(rounded upward, if necessary, to the nearest  1/100th of 1%) of the rates per
annum at which deposits in Dollars are offered to United States money center
banks in the London interbank market as of 11:00 a.m. (London, England time) on
the first Business Day of such Period; and

(ii) a percentage equal to 1.00 minus the stated maximum rate of all reserve
requirements (expressed as a decimal) as specified in Regulation D of the Board
of Governors of the Federal Reserve System then applicable to any Purchaser
(including, without limitation, any marginal, emergency, supplemental, special
or other reserves) that would be applicable on the first Business Day of the
relevant Period during which LIBOR is to be applicable to Eurocurrency
liabilities in an amount substantially equal to the principal amount of the
Purchased Receivables outstanding pursuant to this Agreement and with a maturity
date as of the last day of the relevant Period, all as reasonably determined by
Purchasers’ Agent, such sum to be rounded up to the nearest whole multiple of
 1/100 of 1%.

 

2.

Upon and after the Effective Date of this First Amendment, all references to the
Agreement shall mean the Agreement as amended by the Letter Agreement and as
further amended by the First Amendment Documentation. Except as expressly
provided in the First Amendment Documentation, the execution and delivery of the
First Amendment Documentation does not and will not amend, modify or supplement
any provision of or constitute a consent to or waiver of any noncompliance with
the provisions of the Agreement as amended by the Letter

 

25



--------------------------------------------------------------------------------

 

Agreement and except as specifically provided in the First Amendment
Documentation, the Agreement as amended by the Letter Agreement shall remain in
full force and effect. Tech Data hereby ratifies and reaffirms its obligations
and liabilities under the Agreement, as amended by the Letter Agreement and as
further amended by the First Amendment Documentation and hereby restates and
renews each and every representation and warranty heretofore made by it in the
Agreement as fully as if made on the date hereof.

 

4. Capitalized terms not expressly defined in the First Amendment Documentation
shall have the meaning ascribed to such terms by the Agreement.

 

5. This First Amendment Documentation shall be binding on, and shall inure to
the benefit of, the parties hereto and their respective successors and assigns.

 

6. The First Amendment Documentation reflects the entire understanding of the
parties with respect to the subject matter hereof and any further amendment or
modification to the Agreement shall be in writing and signed by each of the
parties hereto.

 

7. The First Amendment Documentation shall be governed by, and construed in
accordance with the laws of the State of New York.

IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
duly executed as of the day and year first above written.

 

TECH DATA CORPORATION By:  

/s/ CHARLES V. DANNEWITZ

Name:   Charles V. Dannewitz Title:   Senior Vice President, Tax and Treasurer
BNP PARIBAS By:  

/s/ SURESH SUBRAMANIAN

Name:   Suresh Subramanian Title:   Managing Director, Global Trade Americas By:
 

/s/ BEATRICE DUBROCA

Name:   Beatrice Dubroca Title:   Director, Global Trade Services Americas
SUNTRUST BANK By:  

/s/ MARIE TENAGLIA

Name:   Marie Tenaglia Title:   Vice President

 

26